DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the communication filed on 11/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 11/10/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed electronic device comprising a projection being part of the second planar portion, projecting outward from the first receptacle, and located outside the first planar portion in plan view; a wiring substrate including a facing surface facing the support body and an opposite surface so that the opposite surface and the facing surface are located at opposite sides of the wiring substrate; a sensor element mounted on the facing surface of the wiring substrate at a portion of the wiring substrate attached to the inner surface of the first receptacle; and an antenna mounted on the opposite surface of the wiring substrate at a portion of the wiring substrate attached to the first surface of the projection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerder (US 2007/0038048, FIG. 1) teaches a support body 1 including a first planar portion e.g., top portion of 1 and a second planar portion e.g., bottom portion of 1 that are arranged facing each other, a first connecting portion e.g., portion connecting top portion and bottom portion connecting a first end e.g., left end of top portion of 1 of the first planar portion e.g., top portion of 1 to a first end e.g., left end of bottom portion of 1 of the second planar portion e.g., bottom portion of 1, and a first receptacle e.g., opening made by first and second planar portions surrounded by the first planar portion e.g., top portion of 1, the first connecting portion e.g., portion connecting top portion and bottom portion, and the second planar portion e.g., bottom portion of 1 (Para 0018); a sensor element 4a, 4b attached to the inner surface of the first receptacle e.g., opening made by first and second planar portions (Para 0018); and an antenna 6 (Para 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817